Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on 11/1/2022 is acknowledged.
Claims 17-19 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub. No. 2010/0315575 A1), hereafter referred to as Chang, in view of Morton (US Pub. No. 2017/0231121 A1).

As to claim 1, Chang discloses a display device (fig 4C, 30), comprising:
a display panel (330b; [0028]);
a protective film (330c; [0028]) disposed on the display panel (330b); and 
a supporting unit (31) including a horizontal portion (bottom portion 313), a side portion vertically bent from the horizontal portion (side portion 333), and a protrusion portion (portion from 315) vertically bent from the side portion (333) and disposed on the protective film (330c),
wherein the display panel (330b), and the protective film (330c) are seated on the horizontal portion of the supporting unit (portion of 31). 
Chang does not disclose a refraction index matching layer disposed on the display panel and including a non-adhesive material. 
Nonetheless, Morton discloses a display device (fig 1, 100; [0018]) that includes a refraction index matching layer (140; [0020]) disposed on a display panel (110; [0018]) and under a protective film (120; [0018]) and including a non-adhesive material ([0020] “fluid 140 does not function to bond”, instead, bonding is achieved using the perimeter seal 130). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include a refraction index matching layer between the display panel and protective film of Chang as taught by Morton since this will improve the optical performance of the display that is caused by a mismatch in refraction index of the cover film.   

As to claim 2, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above).
Chang further discloses wherein side surface of the display panel (fig 4C, 330b), and the protective film (330c) are in contact with an inner surface of the side portion (31), and as combined with respect to claim 1 the refraction index matching layer of Morton combined such that it is located in contact with an inner surface of the side portion of Chang. 

As to claim 3, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above).
Chang further discloses wherein a bottom surface of the protrusion portion (top portion of 31) is in contact with the protective film (330c). 

As to claim 4, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above).
Morton further discloses wherein a refraction index of the refraction index matching layer is 1.3 to 1.7 ([0022]). 

As to claims 5-6, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above).
Chang in view of Morton do not explicitly disclose wherein a loss modulus of the refraction index matching layer is larger than a storage modulus, at a room temperature,
wherein the storage modulus refers to an energy which is stored again by the elasticity when energy is applied to a material, and the loss modulus refers to an energy which is lost due to a viscous property. 
Nonetheless, Morton does disclose the material, such as liquid polymerized siloxane ([0022]) for the similar purpose of providing refraction index matching without adhesion ([0020]). 
As such, it would have been obvious to one of ordinary skill in the art to use the specific compound with loss modulus that is larger than a storage modulus such that the bonding is not made by the refraction index material as taught by Morton and improvement of the manufacturing of the display is made. 

As to claim 7, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above),
Chang in view of Morton do not explicitly disclose wherein a loss tangent of the refraction index matching layer is 1 or larger in the temperature range of -20C to 100C. 
Nonetheless, Morton discloses the same material as disclosed by the Applicant and therefore the material characteristic of the loss tangent of the refraction index matching layer is considered to be the same ([0022]). 
It would have been obvious to one of ordinary skill in the art to use the specific compound with loss tangent such that the bonding is not made by the refraction index material as taught by Morton and improvement of the manufacturing of the display is made. 
Furthermore, the specific claimed loss tangent, absent any criticality, is only considered to be the “optimum” deposition rate that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired deposition process parameters, manufacturing costs, etc., (see Boesch, 205 USPQ 215 (CCPA (1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the similar material is used.

As to claim 8, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above),
Morton further discloses wherein the refraction index matching layer includes one or more compounds selected from liquid silicone compounds, liquid acrylic compounds, mineral oils, paraffin oils, naphthenic oils, aromatic oils, process oils, liquid polyalkylene glycols, aliphatic hydrocarbons, alicyclic hydrocarbons, and liquid polybutene ([0022]). 

As to claim 9, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above),
Chang in view of Morton does not explicitly disclose wherein a surface tension of the refraction index matching layer is 18 dynes/cm to 34 dynes/cm. 
However, Morton does disclose the same material as taught by the Applicant ([0022]). 
It would have been obvious to one of ordinary skill in the art to use the specific compound with surface tension such that the bonding is not made by the refraction index material as taught by Morton and improvement of the manufacturing of the display is made.
Furthermore, the specific claimed surface tension, absent any criticality, is only considered to be the “optimum” deposition rate that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired deposition process parameters, manufacturing costs, etc., (see Boesch, 205 USPQ 215 (CCPA (1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the similar material is used.

As to claim 10, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above),
Chang in view of Morton does not explicitly disclose wherein a viscosity of the refraction index matching layer is 10000 cPs or lower, at a temperature of 25C. 
However, Morton does disclose that the viscosity of the refraction index matching layer is formed such that there are no air bubbles formed ([0029]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the matching layer with a viscosity that is 1000 cPS or lower at a temperature of 25C such that no bubbles are formed in the display. 
Furthermore, the specific claimed viscosity, absent any criticality, is only considered to be the “optimum” deposition rate that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired deposition process parameters, manufacturing costs, etc., (see Boesch, 205 USPQ 215 (CCPA (1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the similar material is used.

As to claim 11, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above),
Morton does disclose that the adhesiveness of the refraction index matching layer is low ([0020]) and that the same material as the Applicant is used ([0022]), however, does not explicitly disclose that it is 10 gf/in or lower. 
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the refraction index matching layer with adhesiveness that is 10 gf/in or lower such that the cover may be easily replaced. 
Furthermore, the specific claimed adhesiveness, absent any criticality, is only considered to be the “optimum” deposition rate that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired deposition process parameters, manufacturing costs, etc., (see Boesch, 205 USPQ 215 (CCPA (1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the similar material is used.

As to claim 12, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above),
Chang in view of Morton do not explicitly disclose wherein a glass transition temperature of the refraction index matching layer is -30C or lower. 	
However, Morton does disclose the same material as taught by the Applicant ([0022]). 
It would have been obvious to one of ordinary skill in the art to use the specific compound with glass transition temperature such that the matching layer remains liquid throughout use of the display and thus improve lamination and optical characteristics.
Furthermore, the specific claimed glass transition temperature, absent any criticality, is only considered to be the “optimum” deposition rate that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired deposition process parameters, manufacturing costs, etc., (see Boesch, 205 USPQ 215 (CCPA (1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the similar material is used.

As to claim 13, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above),
Chang in view of Morton do not disclose wherein a water contact angle of the refraction index matching layer is 130 degrees or lower. 
However, Morton does disclose the same material as taught by the Applicant ([0022]). 
It would have been obvious to one of ordinary skill in the art to use the specific compound with water contact angle of 130 degrees or lower such that the matching layer improves optical antireflection characteristics of the display device.
Furthermore, the specific claimed water contact angle, absent any criticality, is only considered to be the “optimum” deposition rate that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired deposition process parameters, manufacturing costs, etc., (see Boesch, 205 USPQ 215 (CCPA (1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the similar material is used.

As to claim 14, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above),
Morton further discloses wherein a thickness of the refraction index matching layer is 10 micron or larger ([0029] and Morton’s claim 9 refers to the gap that is filled with the liquid refraction index matching layer). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Morton and further in view of Tan et al. (US Pub. No. 2021/0174052 A1), hereafter referred to as Tan. 

As to claim 15, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above),
Chang in view of Morton do not disclose wherein a cover member is disposed between the display panel and the refraction index matching layer, and a difference between a refraction index of the cover member and a refraction index of the refraction index matching layer is 0.3 or lower. 
Nonetheless, Tan discloses wherein a cover member (fig 10, cover member 52/53) is disposed between a display panel (51; [0053]) and a refraction index matching layer (25), and a difference between a refraction index of the cover member and a refraction index of the refraction index matching layer is 0.3 or lower ([0054]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include an encapsulating cover between the display panel and the refraction index matching layer of Chang in view of Morton as taught by Tan since this will improve protection of the display elements from moisture without decreasing optical performance caused by a mismatch in the refractive indexes of the layers. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Morton and further in view of Baek et al. (US Pub. No. 2021/0135151 A1), hereafter referred to as Baek. 

As to claim 16, Chang in view of Morton disclose the display device according to claim 1 (paragraphs above),
Chang in view of Morton does not disclose wherein the protective film includes one or more selected from polyethylene terephthalate, polyimide, and polymethylmethacrylate. 
Nonetheless, Baek discloses wherein a protective film includes one or more selected from polyethylene terephthalate, polyimide, and polymethylmethacrylate ([0102]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the protective film of Chang in view of Morton with the commonly used protective film material as disclosed by Baek since this will provide good protection from outside contamination and moisture and scratch resistance. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0268490 A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/15/2022